Citation Nr: 1030230	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  99-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 25, 1996, 
for the assignment of an 80 percent disability rating for 
narcolepsy.

2.  Entitlement to an effective date earlier than June 27, 2000, 
for the assignment of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran's active military service extended from January 1975 
to July 1986.

This appeal comes before the Board of Veterans' Appeals (Board) 
from January 1993, September 1997 and October 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In a January 2008 Board decision, the Board denied entitlement to 
an effective date earlier than July 25, 1996, for the assignment 
of an 80 percent disability rating for narcolepsy and entitlement 
to an effective date earlier than June 27, 2000, for the 
assignment of a TDIU.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a January 2010 order, granted the parties' 
joint motion for remand, vacating the Board's January 2008 
decision and remanding the case for compliance with the terms of 
the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to an effective date earlier than 
July 25, 1996, for the assignment of an 80 percent disability 
rating for narcolepsy and entitlement to an effective date 
earlier than June 27, 2000, for the assignment of a TDIU.

In a rating decision dated in January 1993, the RO continued the 
40 percent rating that was assigned to the Veteran's service-
connected narcolepsy.  The Veteran was notified of this decision 
the same month.  She filed a claim for an increased evaluation 
for her narcolepsy in September 1996.  In September 1997, the RO 
again continued the 40 percent rating that was assigned to the 
Veteran's service-connected narcolepsy.  The Veteran appealed 
seeking an evaluation in excess of 40 percent disabling for 
narcolepsy.  In January 2001, the Board remanded the Veteran's 
claim of entitlement to an evaluation in excess of 40 percent 
disabling for narcolepsy.  In January 2003, the RO denied 
entitlement to TDIU.  The Veteran appealed seeking entitlement to 
TDIU.

Subsequently, in a September 2004 Board decision, the Board 
granted entitlement to a disability rating of 80 percent, but no 
higher, for the appellant's narcolepsy, and granted entitlement 
to a TDIU.  Subsequently in an October 2004 rating decision, the 
RO effectuated the Board's September 2004 decision and assigned 
an effective date of July 25, 1996, for the assignment of an 80 
percent disability rating for narcolepsy, and assigned an 
effective date of June 27, 2000, for the establishment of TDIU.  
In January 2005 the Veteran filed a timely Notice of Disagreement 
with the effective dates assigned for the Veteran's increased 
evaluation for narcolepsy and TDIU.  

In May 2005 a Statement of the Case (SOC) was issued that phrased 
the issues on appeal as whether June 25, 1996, assigned by an 
October 2004 rating decision, as the effective date for an 80 
percent evaluation for narcolepsy was clearly and unmistakably 
erroneous and whether June 27, 2000, assigned by an October 2004 
rating decision, as the effective date for entitlement to a TDIU 
was clearly and unmistakably erroneous.  In July 2005 the Veteran 
perfected her appeal with the filing of a substantive appeal.

In January 2008 the Board rephrased the issues to accurately 
reflect the issues on appeal.  The Board stated that in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Court held that, if a 
claimant wished to obtain an effective date earlier than that 
assigned in an RO decision, the claimant had to file a timely 
appeal as to that decision.  Otherwise, the decision becomes 
final and the only basis for challenging the effective date is a 
motion to revise the decision based on clear and unmistakable 
error (CUE).  The Board indicated that as the appellant timely 
disagreed with the October 2004 rating decision that assigned the 
effective dates in question, the issues on appeal involve the 
simple analysis of the proper effective date without the 
necessity to allege CUE.

The Board further noted that the May 2005 SOC indicated that the 
issue on appeal regarding narcolepsy involved entitlement to an 
effective date earlier than June 25, 1996.  However, the Board 
stated that the narrative clearly indicated that the medical 
record in question was dated July 25, 1996, and found that the 
June 25 date was a typographical error.  Therefore, the Board 
corrected the date in the issue to July 25, 1996.

As noted above, the Board proceeded to deny the Veteran 
entitlement to an effective date earlier than July 25, 1996, for 
the assignment of an 80 percent disability rating for narcolepsy 
and entitlement to an effective date earlier than June 27, 2000, 
for the assignment of a TDIU.

With respect to the finality of the January 1993 rating decision 
regarding narcolepsy, the Board notes that when new and material 
evidence pursuant to 38 C.F.R. § 3.156 (b) is received prior to 
the expiration of the appeal period, the compliant evidence 
abates the finality of a prior decision and tolls the time for 
filing an appeal until a new decision has been issued.  38 C.F.R. 
§ 3.156 (2009); see also Muehl v. West, 13 Vet. App. 159 (1999).  
Moreover, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  A VA medical record dated in October 1993, 
which indicated the Veteran was experiencing increased symptoms 
for narcolepsy, was received and associated with the claims 
folder subsequent to the January 1993 rating decision.  Since 
this record was in existence before the expiration of the appeal 
period and as it shows an increase in the severity of the 
Veteran's narcolepsy symptoms, the evidence is new and material 
and the January 1993 rating decision is not considered final.  

Moreover, since the RO did not consider this evidence when 
establishing the ratings and effective date, the case must be 
remanded to the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).

In January 2010 the Court granted the parties' joint motion for 
remand in which the parties agreed that the May 2005 SOC failed 
to accurately reflect the issues on appeal prior to Board 
adjudication pursuant to 38 C.F.R. § 19.29 as the SOC 
characterized the issues as whether June 25, 1996, assigned by an 
October 2004 rating decision, as the effective date for an 80 
percent evaluation for narcolepsy was clearly and unmistakably 
erroneous and whether June 27, 2000, assigned by an October 2004 
rating decision, as the effective date for entitlement to a TDIU 
was clearly and unmistakably erroneous.  

Under 38 C.F.R. § 19.29 (2009), a Statement of the Case must 
contain a summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative has 
expressed disagreement; a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of how 
such laws and regulations affect the determination; and the 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with respect to 
which disagreement has been expressed.

Therefore, to comply with the Court's January 2010 Order granting 
the parties' joint motion to remand, the Board finds that it must 
remand the claims for the Veteran to be issued a SOC regarding 
the issues of entitlement to an effective date earlier than July 
25, 1996, for the assignment of an 80 percent disability rating 
for narcolepsy and entitlement to an effective date earlier than 
June 27, 2000, for the assignment of a TDIU.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006).  In addition, the RO 
must consider whether an earlier effective date is warranted 
based on the claim for an increased rating that was filed in 
December 1992.  

Lastly, the parties' agreed in the joint motion for remand that 
the appellant is entitled to the docket number originally 
assigned to the January 2001 Board remand.  The parties indicated 
in the joint motion for remand that the docket number was 99-00 
153.  Review of the record reveals that the docket number 
assigned upon perfection of the appeal to the Board was 99-00 
153A.  In the January 2001 remand the Board, in a typographical 
error, listed the docket number as 99-00 153.  Subsequently, in 
the Board's September 2004 decision, the docket number was 
corrected and stated as 99-00 153A.  Therefore, in compliance 
with the terms of the parties' joint motion for remand, the Board 
has assigned docket number 99-00 153A, the docket number assigned 
to the appeal that was remanded by the Board in January 2001 and 
subsequently adjudicated in September 2004.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of whether an 
earlier effective date for the 80 percent 
rating for narcolepsy is warranted based on 
the increased rating claim that was filed 
in December 1992.  As noted above, new and 
material VA medical evidence is of record 
which is dated in October 1993, within one 
year of the December 1992 rating decision.  
See 38 C.F.R. § 3.156(b).   Provide the 
Veteran and her representative with a SOC 
regarding her disagreement with the 
effective date of July 25, 1996--or any 
earlier date assigned pursuant to 
readjudication--for the assignment of an 80 
percent disability rating for narcolepsy, 
and her disagreement with the effective 
date of June 27, 2000, for the assignment 
of a TDIU, to include notification of the 
need to timely file a Substantive Appeal to 
perfect her appeal on these issues.  The 
SOC must contain the information required 
by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 
19.29.  The RO should allow the appellant 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


